DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 8-14 are pending under this Office action.

Claim Interpretation— 35 USC 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Limitation Interpreted under 35 USC 112(f)
Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations "an image acquisition unit configured to", "an image processing unit configured to", and "an output unit configured to" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "an image acquisition unit/an image processing unit/an output unit" coupled with functional language "configured to acquire/generate/externally output" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8, and its related dependent claims 8-13, has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
"an image acquisition unit configured to acquire" is interpreted as to "The image acquisition unit 21 acquires acquired images taken by the cameras 11" (See Specification: Fig. 1, 
"an image processing unit configured to generate" is interpreted as to "The image processing unit 23 generates a composite image described later" (See Specification: Fig. 1, and [0016], "The image processing unit 23 generates a composite image described later").
"an output unit configured to externally output" is interpreted as to "The output unit 25 outputs the composite image generated by the image processing unit 23 to the display 15" (See Specification: Fig. 1, and [0016], "The output unit 25 outputs the composite image generated by the image processing unit 23 to the display 15").

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lang, etc. (US 20160260238 A1) in view of Hashimoto, etc. (US 20160042543 A1).
Regarding claim 8, Lang teaches that an information processing device (See Lang: Fig. 7, and [0036], “FIG. 7 shows an embodiment of a display system 100 for a vehicle.  The display system 100 comprises a capturing unit 10, which may be a camera or an image sensor, a calculation unit 20 and a display unit 30.  The calculation unit 20 may be integrated in the camera 10, integrated in the display unit 30, or, as illustrated in FIG. 7, may be provided as separate unit 20, for example in connection with an on-board computer comprising a processing unit (ECU). Besides the image data provided by the capturing unit(s) 10, the calculation unit 20 may also be supplied with vehicle driving parameters from different vehicle sensors 40, which acquire characteristics regarding the driving state of the vehicle as, for 
an image acquisition unit configured to acquire images acquired by at least one image acquiring device (See Lang: Fig. 7, and [0040], “The image data of the vehicle environment captured by the capturing unit(s) 10 are supplied to the calculation unit 20 for further processing.  The calculation unit 20 may determine a driving state of the vehicle, e.g. by means of the data acquired by the vehicle sensors 40 and select the image portions 1, 1a, 1b, 1c, 1d to be generally displayed on the display unit 30 dependent on this driving state.  Here, one image portion or a plurality of image portions, which may be connected or separate from each other, may be chosen by the calculation unit 20; e.g. when detecting a turning process, for example, by means of a steering angle sensor serving as a vehicle sensor 40, a portion in the vicinity of the vehicle may be one of the chosen image portions 1, 1a, 1, 1c, 1d.  Further, the image portions 1a and 1b shown in FIG. 2, for example, may correspond to the legally prescribed fields of vision II and IV, respectively, of ECE regulation R 46, or to the fields of vision V and VI, respectively, or to any other combination of legally prescribed fields of vision”);
an image processing unit configured to generate a composite image including at least two display images as images based on the one or more acquired images acquired by the image acquisition unit and a boundary image displayed at least in a region between the at least two display images (See Lang: Figs. 1-4 and 7, and [0041], “Further, the calculation unit 20 is adapted to carry out a modification of the image to be displayed to that effect that an overlay portion 2, 4, 5 (cf.  FIGS. 1 to 4) is displayed or superimposed in or directly adjacent to the image portion 1, 1a, 1b, 1c, 1d.  In the embodiment illustrated in FIG. 1, the overlay portion 2, 
an output unit configured to externally output the composite image generated by the image processing unit (See Lang: Fig. 7, and [0038], “The display unit 30 is provided in the form of a monitor, which is, for example, mounted in the driver's cabin of a commercial vehicle in a position clearly visible for the driver. Alternatively, the display unit 30 could be provided in the form of a projection device on a structural part of the vehicle and also clearly visible for the driver”), wherein
the image processing unit is configured to set a display mode of the boundary image according to a combination of respective predetermined feature amounts of the at least two display images included in the composite image (See Lang: Figs. 1-4 and 7, and [0042], “At least one characteristic of the overlay portion 2, 4, 5, e.g. color shade, brightness, contrast, saturation or transparency is modified and determined dependent on a corresponding characteristic of a measuring portion 3, 3a, 3b, 3c, 3d within the image portion 1, 1a, 1b, 1c, 1d. 
the feature amounts include at least one of a parameter indicating brightness and a parameter indicating color (See Lang: Figs. 1-4 and 7, and [0043], “The characteristic acquired in the measuring portion 3, 3a, 3b, 3c, 3d by means of the calculation unit 20 may be a characteristic regarding color shade, brightness, contrast, and saturation, or a combination thereof. It is further possible that, in case of a plurality of image portions 1a, 1b, 1c, 1c and a corresponding plurality of measuring portions 3a, 3b, 3c, 3d, as illustrated in FIGS. 2 and 3, the determination of the characteristics of overlay portion 4 may be carried out by optimizing the characteristics measured in the various measuring portions 3a, 3b, 3c, 3c, and correspondingly allocating the overlay portion characteristics”).
However, Lang fails to explicitly disclose that the image processing unit is configured to set a display mode of the boundary image.
However, Hashimoto teaches that the image processing unit is configured to set a display mode of the boundary image (See Hashimoto: Figs. 1, 11, and 16-18, and [0067], “As 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Lang to have the image processing unit is configured to set a display mode of the boundary image as taught by Hashimoto in order to ensure driving-operation easily (See Hashimoto: Figs. 13-15, and [0064], “Each of FIGS. 13 and 14 illustrates, as an example, the output image Im (image displayed at the display device 10) in a case where the vehicle 1 changes lane to a left lane.  In FIG. 13, the vehicle 1 is in a state 
claim 9, Lang and Hashimoto teach all the features with respect to claim 8 as outlined above. Further, Lang teaches that the information processing device according to claim 8, wherein the image processing unit acquires the feature amount in at least one of the at least two display images in a partial region of the display image adjacent to the boundary image (See Lang: Figs. 1-4 and 7, and [0042], “At least one characteristic of the overlay portion 2, 4, 5, e.g. color shade, brightness, contrast, saturation or transparency is modified and determined dependent on a corresponding characteristic of a measuring portion 3, 3a, 3b, 3c, 3d within the image portion 1, 1a, 1b, 1c, 1d.  Here, the measuring portion 3, 3a, 3b, 3c, 3d is preferably located directly adjacent to the respective overlay portion 2, 4, 5.  This results in a particularly good determination of the characteristics of the overlay portion 2, 4, 5, which are required for distinguishing between the overlay portion 2, 4, 5 and image portion 1, 1a, 1b, 1c, 1d, so that the overlay portion 2, 4, 5 is always clearly recognizable and visible without taking on characteristics that may disturb the driver.  Areas of the image portions 1, 1a, 1b, 1c, 1d that are located remote from the overlay portion 2, 4, 5 are of less relevance for the determination of the overlay portion characteristic to be adjusted, as these remote areas are not decisive for a distinction between the overlay portion 2, 4, 5 and the image portion 1, 1a, 1b, 1c, 1d”).
Regarding claim 10, Lang and Hashimoto teach all the features with respect to claim 8 as outlined above. Further, Lang teaches that the information processing device according to claim 8, wherein 
the image processing unit calculates the feature amounts in a plurality of regions divided from at least one of the at least two display images and adds up the calculated feature amounts in the plurality of regions depending on weights set to the plurality of regions to 
Regarding claim 11, Lang and Hashimoto teach all the features with respect to claim 8 as outlined above. Further, Hashimoto teaches that the information processing device according to claim 8, wherein
the image processing unit sets the display mode of at least one of shape and display color of the boundary image according to the feature amounts (See Hashimoto: Figs. 1, 11, and 13-18, and [0068 ~ 0070], “In the present embodiment, as an example, the display range decision portion 117 may change the display range Ad and the ratio change portion 116 may 
Regarding claim 12, Lang and Hashimoto teach all the features with respect to claim 8 as outlined above. Further, Lang and Hashimoto teach that the information processing device according to claim 8, wherein
the feature amounts include at least the parameter indicating brightness (See XXX: Fig. 11, and [0055], “The region identification portion 111 distinguishes (separates or identifies) between a first region A1 corresponding to the window 1c (within the window frame) in the vehicle inside image Imi and a second region A2 other than the first region A1 (corresponding to the outside of the window frame) in the vehicle inside image Imi by performing the image processing on the vehicle inside image Imi, as an example.  Specifically, the region identification portion 111 may distinguish between the first region A1 and the second region A2 by performing the image processing based on a difference in a luminance value (brightness) of a 
the image processing unit sets the display mode of shape of the boundary image according to a combination of respective brightnesses of the at least two display images (See Lang: Figs. 1-4 and 7, and [0042], “At least one characteristic of the overlay portion 2, 4, 5, e.g. color shade, brightness, contrast, saturation or transparency is modified and determined dependent on a corresponding characteristic of a measuring portion 3, 3a, 3b, 3c, 3d within the image portion 1, 1a, 1b, 1c, 1d.  Here, the measuring portion 3, 3a, 3b, 3c, 3d is preferably located directly adjacent to the respective overlay portion 2, 4, 5.  This results in a particularly good determination of the characteristics of the overlay portion 2, 4, 5, which are required for distinguishing between the overlay portion 2, 4, 5 and image portion 1, 1a, 1b, 1c, 1d, so that the overlay portion 2, 4, 5 is always clearly recognizable and visible without taking on characteristics that may disturb the driver.  Areas of the image portions 1, 1a, 1b, 1c, 1d that are located remote from the overlay portion 2, 4, 5 are of less relevance for the determination 
Regarding claim 13, Lang and Hashimoto teach all the features with respect to claim 8 as outlined above. Further, Lang teaches that the information processing device according to claim 8, wherein
the image acquiring device is configured to acquire surroundings of a vehicle (See Lang: Fig. 7, and [0040], “The image data of the vehicle environment captured by the capturing unit(s) 10 are supplied to the calculation unit 20 for further processing.  The calculation unit 20 may determine a driving state of the vehicle, e.g. by means of the data acquired by the vehicle sensors 40 and select the image portions 1, 1a, 1b, 1c, 1d to be generally displayed on the display unit 30 dependent on this driving state.  Here, one image portion or a plurality of image portions, which may be connected or separate from each other, may be chosen by the calculation unit 20; e.g. when detecting a turning process, for example, by means of a steering angle sensor serving as a vehicle sensor 40, a portion in the vicinity of the vehicle may be one of the chosen image portions 1, 1a, 1, 1c, 1d.  Further, the image portions 1a and 1b shown in FIG. 2, for example, may correspond to the legally prescribed fields of vision II and IV, respectively, of ECE regulation R 46, or to the fields of vision V and VI, respectively, or to any other combination of legally prescribed fields of vision”), and
the information processing device is installed in the vehicle (See Lang: Fig. 7, and [0036], “FIG. 7 shows an embodiment of a display system 100 for a vehicle.  The display system 100 comprises a capturing unit 10, which may be a camera or an image sensor, a calculation unit 20 and a display unit 30.  The calculation unit 20 may be integrated in the camera 10, integrated in 
Regarding claim 14, Lang and Hashimoto teach all the features with respect to claim 8 as outlined above. Further, Lang and Hashimoto teach that a program for causing a computer to implement (See Lang: Fig. 7, and [0036], “FIG. 7 shows an embodiment of a display system 100 for a vehicle.  The display system 100 comprises a capturing unit 10, which may be a camera or an image sensor, a calculation unit 20 and a display unit 30.  The calculation unit 20 may be integrated in the camera 10, integrated in the display unit 30, or, as illustrated in FIG. 7, may be provided as separate unit 20, for example in connection with an on-board computer comprising a processing unit (ECU). Besides the image data provided by the capturing unit(s) 10, the calculation unit 20 may also be supplied with vehicle driving parameters from different vehicle sensors 40, which acquire characteristics regarding the driving state of the vehicle as, for example, the vehicle speed, the driving direction, a steering angle, the activation of an indicator and the like”):
an image acquisition function configured to acquire images acquired by at least one image acquiring device (See Lang: Fig. 7, and [0040], “The image data of the vehicle environment captured by the capturing unit(s) 10 are supplied to the calculation unit 20 for further processing.  The calculation unit 20 may determine a driving state of the vehicle, e.g. by 
an image processing function configured to generate a composite image including at least two display images as images based on the one or more acquired images acquired by the image acquisition unit and a boundary image displayed at least in a region between the at least two display images (See Lang: Figs. 1-4 and 7, and [0041], “Further, the calculation unit 20 is adapted to carry out a modification of the image to be displayed to that effect that an overlay portion 2, 4, 5 (cf.  FIGS. 1 to 4) is displayed or superimposed in or directly adjacent to the image portion 1, 1a, 1b, 1c, 1d.  In the embodiment illustrated in FIG. 1, the overlay portion 2, which is overlayed in the image portion 1, is a frame around the image portion 1.  In the embodiment shown in FIG. 2, the overlay portion 4 is a separating line between two image portions 1a, 1b.  In the embodiment shown in FIG. 3, the overlay portion 4 is a combination of two separating lines, a horizontal separating line and a vertical separating line, between a total of four image portions 1a, 1b, 1c, and 1d.  Finally, in the embodiment shown in FIG. 4, the overlay portion 5 is a graphical object, here a figural representation, which is superimposed on 
an output function configured to output the composite image generated by the image processing unit to the outside (See Lang: Fig. 7, and [0038], “The display unit 30 is provided in the form of a monitor, which is, for example, mounted in the driver's cabin of a commercial vehicle in a position clearly visible for the driver. Alternatively, the display unit 30 could be provided in the form of a projection device on a structural part of the vehicle and also clearly visible for the driver”), wherein
the image processing function sets a display mode of the boundary image  (See Hashimoto: Figs. 1, 11, and 16-18, and [0067], “As explained above, according to the present embodiment, as an example, the image generation portion 114 in the image display system 100 (image display apparatus) generates the output image Im (image) including the vehicle outside image Imo at the first region A1 and the composite image Ims at the second region A2 at least for the display range Ad displayed at the display device 10.  The composite image Ims at the second region A2 is the image where the vehicle inside image Imi and the vehicle outside image Imo which is adjusted in position relative to the aforementioned vehicle inside image Imi so as to conform to the second region A2 are superimposed on each other with the specified transmission rate .alpha.  (ratio).  The display range decision portion 117 may change the display range Ad.  The ratio change portion 116 may change the transmission rate .alpha.  (ratio).  That is, according to the present embodiment, as a display mode of the output image 
the feature amounts include at least one of a parameter indicating brightness and a parameter indicating color (See Lang: Figs. 1-4 and 7, and [0043], “The characteristic acquired in the measuring portion 3, 3a, 3b, 3c, 3d by means of the calculation unit 20 may be a 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GORDON G LIU/Primary Examiner, Art Unit 2612